Citation Nr: 1145164	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  

This matter was previously before the Board in July 2011.  At that time, the Board denied the issues of service connection for neck and left knee disabilities and remanded the issues of service connection for right knee and low back disorders.  

In a September 2011 rating determination, the RO granted service connection for a back condition and assigned a 20 percent disability evaluation.  As this is the full benefit sought on appeal, the Board will no longer address this issue.  

As it relates to the right knee disorder, the development requested in the July 2011 remand was performed and the matter is now ready for appellate review.  


FINDING OF FACT

Any current right knee disorder is not of service origin.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are unavailable through no fault of his own.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).  

In a March 2005 statement, the Veteran indicated that that he caught someone trying to break into a box car while on guard duty.  He noted that this took place in Pusan, Korea.  He stated that he went to a hospital tent in June 1957 for treatment, which included treatment for his right knee.  

In a January 2005 letter, received in March 2005, the Veteran's wife indicated that the Veteran had written in 1957 telling her that he had been hurt as a result of falling off a box car while chasing someone while on guard duty.  

Private treatment records obtained in conjunction with the Veteran's claim reveal no complaints or treatment of a right knee disorder in the 1990's.  

VA treatment records received in conjunction with the Veteran's claim reveal that he was seen with complaints of right knee pain in May 2003, with diagnoses of patella fracture, prepatellar bursitis, and mild cellulitis.  Outpatient treatment records thereafter reveal findings of right knee pain.  

In conjunction with the July 2011 remand, the Veteran was afforded a VA examination in August 2011.  

The examiner indicated that the claims folder was available and had been reviewed.  He noted that there were no service treatment records available for review.  The examiner stated that the Veteran indicated that his right knee started bothering him a few years back when he was pinned behind a refrigerator and trying to move.  The examiner noted that he asked the Veteran if he injured his knee at the same time he injured his back and the answer was a definitive "no".  The examiner indicated that the Veteran stated that his knee did not bother him during the 15-20 years he was working in the oil fields.  He said that his knee only started bothering him in recent years.  

The examiner indicated that a review of the records showed he was seen in the emergency department at the Portland VAMC in June 2003 complaining of right anterior knee pain after he kneeled on something and also jumped from his pickup truck.  He was noted to have been diagnosed with prepatellar bursitis and he now complained of pain across the back of his knee on a regular basis.  

Following examination, the examiner rendered a diagnosis of right knee patellofemoral syndrome.  With regard to the right knee, the examiner indicated that the Veteran denied injury to the knee in service.  He stated that his knee did not bother him until recent years when he was pinned behind a refrigerator.  There was no evidence of post-traumatic arthritis on x-ray.  The examiner also noted that the Veteran had similar findings of traction spurs on the patella of both knees.  Therefore, it was not likely that the Veteran's current right knee condition was related to the injury in service.  

While service treatment records are not available, the Board notes that the Veteran has not reported, nor has there been any evidence identified or associated with the record demonstrating treatment for a right knee disorder in close proximity to service.  

The Board also places significant probative value on the August 2011 VA examiner's opinion that it was not likely that the Veteran's current right knee was related to service.  Specifically, the Board is particularly persuaded to assign greater probative weight to this medical opinion because the VA examiner had the entire claims file for review and cited specific reasons to support his claim.  As the examiner-reviewer was aware of the Veteran's claim and had access to the complete claims file, the Board assigns significant probative weight to the medical opinion.

The Board has also considered the statements of the Veteran and his spouse.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran, in conjunction with his claim, initially indicated that he injured his right knee in service.  His wife noted that the Veteran reported that he had been hurt as a result of falling off a box car while chasing someone while on guard duty.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The above statements, while noting that the Veteran sustained an injury in service, do not demonstrate a continuity since service.  There are no treatment records available demonstrating treatment for a right knee disorder in close proximity to service or for many years following service.  The Board must emphasize the multi-year gap between discharge from active duty service and the first objective medical finding of right knee problems in 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, the Veteran appears to have contradicted himself in that he stated that he did not injure his right knee in service at the time of the August 2011 examination and that his right knee had only begun to bother him in recent years.  Therefore, continuity has not here been established, either through the competent evidence or through his statements or those of his spouse.  

In addition, after considering the Veteran's statements and other statements received in support of his claim, the Board notes that neither the Veteran nor his spouse have the medical expertise to clinically establish that his current complaints had their onset in service.  The mere contentions of the Veteran, no matter how well-meaning, without supporting medical evidence that would etiologically relate his current complaints with an event or incurrence while in service, are not of sufficient probative value to rebut the August 2011 VA examiner's opinion.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In this case, there is no evidence that the Veteran or his spouse have any medical expertise, or are otherwise qualified to render a medical opinion.  Consequently, his statements and the statement of his spouse, without some form of objective medical corroboration, are not deemed to be of significant probative value.

The preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for a right knee disorder is denied.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in a December 2004 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was not provided with notice as to the disability rating and effective date elements of the claim.  However, because the service connection claim discussed above has been denied, such issues are moot and there has been no prejudice to the Veteran in this regard.  

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran's service treatment records are not available for review.  The Board observes that several attempts were made to obtain the treatment records which were unfruitful.  In a January 2009 memorandum, a formal finding of unavailability of the records was made.  It was indicated at that time that the Veteran, in a February 2008 letter, had been informed of the unavailability of the records and been given the opportunity to provide any records he might have in his possession.  All other evidence necessary to decide this claim has been obtained.  No other relevant records have been identified. 

In conjunction with the July 2011 Board remand, the Veteran was afforded a VA examination in August 2011 to determine the etiology of any right knee disorder.  In addition to performing the examination, the examiner rendered an opinion as to whether the Veteran's right knee disorder was related to his period of service and he provided rationale to support the opinion.  The examination provided the necessary detail to properly assess the Veteran's claim.  Thus, the examination was sufficient for VA rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran was given the opportunity to appear for a Travel Board hearing but failed to report for the scheduled hearing and provided no good cause for his failure to appear.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for a right knee disability is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


